NUMBER 13-14-00268-CV

                                     COURT OF APPEALS

                           THIRTEENTH DISTRICT OF TEXAS

                              CORPUS CHRISTI - EDINBURG


                           IN RE MARKUS ANTONIUS GREEN


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION

                  Before Justices Garza, Benavides, and Perkes
                       Memorandum Opinion Per Curiam1

        Relator, Markus Antonius Green, proceeding pro se, filed a petition for writ of

mandamus in the foregoing cause on May 12, 2014, through which he seeks, inter alia,

to vacate an allegedly void order and obtain a new trial. 2


        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
        2 Relator has had many other appeals and original proceedings in this Court. See, e.g., In re Green,
No. 13-14-00260-CR, 2014 WL ____ (Tex. App.—Corpus Christi May 12, 2014, orig. proceeding) (per
curiam) (mem. op., not designated for publication); In re Green, Nos. 13-14-00250-CR, 13-14-00251-CR,
13-14-00252-CR, 13-14-00253-CR, & 13-14-00254-CR, 2014 WL ____ (Tex. App.—Corpus Christi May
12, 2014, orig. proceeding) (per curiam) (mem. op., not designated for publication); Green v. State, Nos.
13-14-00169-CR & 13-14-00170-CR, 2014 WL 1514167 (Tex. App.—Corpus Christi Apr. 17, 2014, no pet.)
(per curiam) (mem. op., not designated for publication); In re Green, No. 13-14-000208-CR, 2014 WL
1457819 (Tex. App.—Corpus Christi Apr. 9, 2014, orig. proceeding) (per curiam) (mem. op., not designated
        This Court’s original jurisdiction is governed by section 22.221 of the Texas

Government Code. See TEX. GOV’T CODE ANN. § 22.221 (West, Westlaw through 2013

3d C.S.). Section 22.221(b) expressly limits the mandamus jurisdiction of the courts of

appeals to writs of mandamus issued against “a judge of a district or county court in the

court of appeals’ district” or against a “judge of a district court who is acting as a

magistrate at a court of inquiry . . . in the court of appeals district.” See id. § 22.221(b).

This petition for writ of mandamus concerns events generating from trial court cause

number D-1-GN-07-000797 in the 98th District Court of Travis County, Texas. Travis

County is not located within the territorial jurisdiction of this Court. See id. § 22.201(n)

(West, Westlaw through 3013 3d C.S.). Accordingly, we do not have jurisdiction to grant

mandamus relief. See id. § 22.221(b).

        The Court, having examined and fully considered the petition for writ of mandamus

and the applicable law, is of the opinion that we lack jurisdiction over this original

proceeding. Accordingly, relator’s petition for writ of mandamus is DISMISSED FOR

WANT OF JURISDICTION. See TEX. R. APP. P. 52.8(a).




                                                                   PER CURIAM


Delivered and filed the
13th day of May, 2014.




for publication); Green v. State, No. 13-13-00649-CR, 2014 WL 346025 (Tex. App.—Corpus Christi Jan.
30, 2014, no pet.) (per curiam) (mem. op., not designated for publication). Relator also has three additional
pending appeals, each styled Markus Antonius Green v. State, in our cause numbers 13-13-00544-CR, 13-
13-00545-CR, and 13-13-00546-CR.

                                                     2